Citizens Financial Corporation Analysis of “Going Private” 1 What is meant by “going private” n Reducing the number of shareholders of record below 300 n Terminates reporting obligations with the SEC n Terminates requirements of Sarbanes-Oxley 2 Advantages of Going Private nSubstantial expense savings ●Audit ●Legal ●Shareholder communications ●Listing fee and stock transfer ●D&O insurance and fees nSubstantial time savings nLiquidity for small shareholders 3 Disadvantages of Going Private nLoss of NASDAQ listing nLoss of SEC and SOX protections nReduced information nReduced ability to issue new shares nReduced ability to use stock foracquisitions 4 Why Now? nSOX 404 expenses ● Need to be in position to make management certification by year end 2007 ● Auditor opinion at year end 2008 5 Annual Expense SavingsAudit fees (including annual SOX 404 opinion) $300,000 Legal fees 60,000 Shareholder communications 16,000 NASDAQ listing fee and stock transfer costs 37,000 D&O insurance and fees 74,000 Total hard costs $487,000 Internal personnel expense 65,000 Total annual savings $552,000 6 One-Time Expense Savings SOX consulting (hard dollars) $132,000 Internal personnel expense 40,000 Total one-time savings $172,000 7 Shareholder Profile (4/16/07) Shares Holders % Total Shares % 0 – 99 1,540 68% 63,666 4% 100 - 199 451 20% 52,355 3% 200 – 299 150 7% 31,662 2% 300 – 399 36 2% 11,352 1% 400 – 499 18 1% 7,451 0% 500+ 85 4% 1,421,525 90% Total 2,280 1,588,011 8 Going Private Transactions nVoluntary •Tender offer nInvoluntary •Reclassification •Cash-out merger •Reverse stock split 9 Tender Offer nAdvantages • Voluntary termination of interest nDisadvantages • No assurance of getting below 300 shareholders • Larger shareholders could tender, so the cash cost could be much greater 10 Reclassification nAdvantages • No cash involved • Shareholders maintain an interest nDisadvantages • Unlikely to work with CFC’s number of shareholders • Involuntary 11 Cash-out Merger nAdvantages • Guarantees reducing shareholders under the 300 limit nDisadvantages • Force out • More complicated and costly to effect 12 Reverse Stock Split nAdvantages • Guarantees reducing shareholders under the 300 limit • Relatively simple transaction nDisadvantages • Force out 13 Legal Cost Comparison # % Legal <$50,001 % Legal >$50,000 Tender offer 6 100% 0% Reclassification 18 44% 56% Merger 36 39% 61% Reverse split 25 64% 36% 14 Reverse Stock Split - KeyDecisions nRatio nFair value for fractional shares nProcedural fairness nFinancing nAttorney nStock transfer 15 Ratio Ratio Resulting # of Shareholders Fractional Shares 200 290 143,467 225 171 167,992 250 164 165,017 275 147 178,042 300 140 177,967 16 Fair Value for Fractional Shares nMarket nBook value nLiquidation value nEarnings comparison nDiscounted cash flow 17 Market Information n NASDAQ market has been principaloutlet for a shareholder to sell n Per NASDAQ, 315,499 shares traded in12 months ended 5/31/07 n Closing price on 5/31/07: $6.40 n 1 mo avg close as of 5/31/07: $5.94 n 2 mo avg close as of 5/31/07: $5.85 n 3 mo avg close as of 5/31/07: $5.90 18 Market Information (cont.) n 52 wk high/low reported by NASDAQ:High - $6.84 Low - $4.20 n CFC purchases during 2006: •Q1: 7,157 for average of $6.62 •Q2: 6,000 for average of $6.54 •Q3: 25,104 for average of $6.13 •Q4: 45,356 for average of $6.06 •Price range: High - $6.67 Low - $5.01 19 Market Information (cont.) n Market to book value analysisperformed 5/31/07: • Population: Public life companies withmarket cap <$200 million - 8 co.s • Excluded high and low and averagedremaining 6 - average was 78% • 78% of CFC’s 3/31/07 book value $7.16 • $7.16 is 12% premium over market 20 Book Value Information nCFC book value at 3/31/07: $9.18 21 Earnings Information nEPS last 5 years: •2002: ($1.50) •2003: $.42 •2004: $.15 •2005: $.08 •2006: ($.51) 22 Procedural Fairness nItems to discuss include: • Fairness opinion • Independence of Board • Representative or advisor retained on behalf of the unaffiliated shareholders • Independent committee • Approval of a majority of theunaffiliated shareholders • Counsel for unaffiliated shareholders 23 Procedural Fairness (cont.) nActions available to shareholders •Purchase stock needed to “round up” •Dissenters’ rights 24 Financing nSource of funds nAmount nTerms 25 Other Items nAttorney nStock transfer nDisclosure 26
